Citation Nr: 1223395	
Decision Date: 07/06/12    Archive Date: 07/13/12

DOCKET NO.  08-35 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for left arm and shoulder disability.

2.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

3.  Entitlement to service connection for headaches.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his son



ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1943 to February 1946.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts, which, in relevant part, denied the benefits sought on appeal.

In addition to the current issues on appeal, the Veteran additionally perfected an appeal for a claim of entitlement to service connection for hearing loss in his VA Form 9.  Service connection for hearing loss was subsequently granted, however, in a December 2010 rating decision, and therefore, is not at issue before the Board.

The Veteran and his son, T. O., testified at a hearing before the undersigned Veterans Law Judge in April 2012.  A transcript of that hearing is of record.

The issues of entitlement to service connection for a right arm and shoulder disability, including as secondary to a left arm and shoulder disability, entitlement to an increased disability rating for service connected bilateral hearing loss, and entitlement to special monthly compensation based on the need for aid and attendance have been raised by the record, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  See April 2012 hearing transcript and April 2012 claim.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.

The Veteran contends that he incurred injuries to his left arm and shoulder and to his head as a result of an incident during service when a harbor pilot ship that he was serving aboard was accidentally rammed by a barge, eventually causing the pilot ship to sink, in approximately November 1944.  He maintains that when his ship was rammed, he was thrown back into a bulkhead, injuring his head, and his left arm and shoulder.  He alleges that he was hospitalized for several days because of the injuries he sustained.  He additionally contends that he developed PTSD as a result of this incident.  He has identified the harbor pilot ship as CGR-1902, also known as the "New York." 

The Veteran's service personnel records (SPRs) reveals that he indeed served aboard the CGR-1902 from September 1943 to November 1945.  There are no SPRs or service treatment records (STRs) of record, however, to verify the Veteran's contentions that he was injured during an accident in November 1944.  

The Board notes that a September 2005 request from the RO to the Modern Military Branch of the National Archives and Records Administration (NARA) requested deck logs for the Coast Guard Vessel "CFG 1902 USS Richardson" from November 1994 through January 1945.  Notably, however, the Veteran subsequently indicated on his November 2008 VA Form 9 that he served aboard two vessels, one being the CGR-1902 (not CGF), known as the "New York," and the other being the USS General W.P. Richardson.  Not surprisingly, an October 2005 letter from the NARA revealed that no records were found for a CGF Richardson, but that records were found for a USS General W. P. Richardson.  The letter made no indication whether a search was made for deck logs pertaining to the CGR-1902, the "New York."  

As the Veteran has alleged that he was aboard the harbor pilot ship CGR-1902, known as the "New York," when it was rammed by a barge ship, and subsequently began to sink, and not the USS General W. P. Richardson, the Board finds that this case must be remanded in order for records pertaining to CGR-1902 to be requested from the NARA.  

Also, on remand, the Veteran should be afforded a new VA examination of his left arm and a new VA examination for his claimed headache disability.  In this regard, the Board observes that the Veteran was afforded a VA joints examination in April 2005.  During the examination, the examiner assessed the Veteran as having a torn left rotator cuff.  In a subsequent April 2005 addendum to the examination report, the examiner noted that x-rays of the Veteran's left shoulder showed a vertical luxation of the humeral head with actual erosion of the undersurface of the acromion, and advanced degenerative changes in the left acromioclavicular joint.  At no point in the examination report or in the addendum, however, did the examiner provide an opinion regarding the etiology of the Veteran's left arm and shoulder disability.  

Similarly, during the Veteran's April 2005 brain and spinal cord examination, the VA examiner diagnosed him with chronic headaches that started following his 1944 in-service accident.  The examiner noted that his headaches had vague features of a posttraumatic headache.  The examiner did not, however, provide a clear opinion as to whether the headaches were as likely as not incurred in or as a result of his active service.  

As this case is being remanded for the foregoing reasons, VA treatment records should also be obtained on remand.  In this regard, the Veteran testified during his April 2012 hearing that he had been receiving recent VA treatment for his claimed conditions.  He additionally testified that he had received VA treatment for his claimed headache and arm and shoulder disabilities shortly after his separation from active service in either West Roxbury or Jamaica Plain, Massachusetts, likely sometime in 1949.  A review of the claims file shows that the Veteran had a sebaceous cyst of his scalp removed at the West Roxbury VA Medical Center (VAMC) in May 1949.  However, there is no evidence of any treatment for the left shoulder or headaches.  Efforts should be undertaken to ensure that the Veteran's complete treatment records have been obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Additionally, on remand, all relevant private treatment records should be obtained.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011).  In this regard, the Board notes that the Veteran additionally testified that he had been receiving private treatment for his claimed disabilities from John T. Szymanski, M.D., and that he was receiving current treatment from another private primary care provider.  He stated in November 2008 that he had been treated by Dr. Szymanski for well over 25 years.  Further, he testified that he received treatment from Staten Island Hospital immediately following his alleged in-service injury.  A review of the claims file, however, reveals that none of these private treatment records have been obtained.  

On remand, the Veteran should be provided legally adequate VCAA notice pursuant to the holding of the United States Court of Appeals for Veterans Claim in Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

Finally, in his November 2008 VA form 9, the Veteran requested a hearing before the Board, which he was afforded in April 2012, as well as a local hearing with the Boston VA Regional Office.  Therefore, he should also be scheduled for a hearing with a hearing officer at the RO.

Accordingly, this case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  Expedited handling is requested.)

1.  Provide the Veteran with a VCAA notice letter for the his service connection claims on appeal in accordance with 38 U.S.C.A. §§ 5102, 5103, and 5103A (West 2002), 38 C.F.R. § 3.159, Quartuccio v. Principi, 16 Vet. App. 183 (2002), Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), and any other applicable legal precedent.  The Veteran must be apprised of what the evidence must show to support claims for service connection, and the division of responsibility between him and VA in obtaining such evidence.  The Veteran must also be provided an explanation as to the types of evidence needed to establish both a disability rating and an effective date, per Dingess.

2.  Make arrangements to obtain a complete copy of the Veteran's treatment records from the VA Healthcare Systems in West Roxbury, Jamaica Plain, and Lynn, Massachusetts, dated since February 1946 (to include any archived records).  If any requested records are unavailable, a negative response is required.  

3.  Ask the Veteran to identify all non-VA healthcare providers that have treated him for his claimed disabilities during and since his separation from service, including treatment from Staten Island Hospital and treatment from his most recent private primary care provider.  After securing the appropriate release forms, make reasonable attempts to obtain all identified records.  If any requested records are unavailable, a negative response is required.  

4.  Make arrangements to obtain a complete copy of the Veteran's treatment records from John T. Szymanski, M.D., dated since 1946.

5.  Contact that National Archives and Records Administration, and any other indicated source of records, to request copies of deck logs and other ship records for the U.S. Coast Guard vessel CGR-1902, also known as the "New York," dated from November 1, 1944 to December 31, 1944.  Ask for verification of an incident when the ship was accidentally rammed by a barge in approximately November 1944.  The Veteran has stated that the incident occurred on November 22, 1944.  If any requested records are unavailable, a negative response is required.  

6.  Thereafter, schedule the Veteran for an appropriate VA examination of his left arm and shoulder.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all left arm and shoulder disabilities found to be present, to include any degenerative joint disease and residuals of a torn left rotator cuff.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current left arm or shoulder disability had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should specifically address the Veteran's contention that he sustained a left arm and shoulder disability as a result of an in-service accident in approximately November 1944.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

7.  Schedule the Veteran for an appropriate VA examination for his claimed headache disability.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe the Veteran's headache disability.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that the Veteran's current headache disability had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should specifically address the Veteran's contention that he sustained an injury to his head as a result of an in-service accident in approximately November 1944.  The examiner should additionally address the opinion of the April 2005 VA examiner that the Veteran's headaches had vague features of a posttraumatic headache.

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

8.  Schedule the Veteran for a hearing before a local hearing officer at the RO.

9.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed in full.  In particular, review the VA examination reports to ensure that they are responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

10.  Finally, readjudicate the Veteran's service connection claims on appeal.  If any claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return any such issue to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


